internal_revenue_service number release date index number ------------------------------------- -------------------------------- ----------------------------------- ----------------------------------- ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number --------------------- refer reply to cc intl b01 plr-147895-12 date date ty x province r the fund ------------------------------------- -------------------------- ----------------------------------------- trust agreement ---------------------------------------------------------------------------------------- ------------------ --------------------------------------------------------------------------------- ------------------ y -------------------------------- dear ------------------------------------- this is in response to a letter from your authorized representative dated --------------------- ------- requesting a ruling that interest and dividends derived by the fund will be exempt from u s withholding_tax under article xxi of the u s -canada income_tax treaty the treaty the information submitted is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination x is a corporation amalgamated and governed under the laws of the province r x serves as investment manager of the fund which is a_trust organized under the laws of the province r the fund’s objective is to track the performance of the standard poor’s composite stock index and it invests primarily in common shares of u s_corporations included in that index y a_trust company resident in canada and incorporated under and governed by the laws of canada acts as trustee for the fund plr-147895-12 the beneficiaries of the fund are its investors or unitholders x represents that all of the fund’s current unitholders are exempt from canadian income_tax the fund’s unitholders consist of i canadian registered pension plans whose assets are held in trust or by a pension corporation established for the purpose of administering the pension_plan canadian rpp investors and ii charitable organizations and charitable foundations registered charities collectively canadian exempt entities x represents that none of the canadian exempt entities currently holds units of the fund as part of carrying_on_a_trade_or_business in the united_states x also represents that each canadian exempt entity is a_trust company organization or other arrangement referred to in either article xxi or of the treaty x represents that each canadian exempt entity that is a registered charity and that will invest directly or indirectly in the fund is a qualifying person within the meaning of article xxix a of the treaty by virtue of satisfying subparagraph g of that paragraph x also represents that each canadian exempt entity that is a canadian rpp investor and that will invest directly or indirectly in the fund is a qualifying person within the meaning of article xxix a of the treaty by virtue of satisfying subparagraph h of that paragraph x represents that the fund is resident in canada for canadian legal and tax purposes as a_trust resident in canada the fund is potentially liable for canadian income_tax under part i of the income_tax act canada the ita x represents however that part i of the ita permits a canadian trust to deduct any amount that is paid or payable in the year by the trust to beneficiaries of the trust x represents that the trust agreement provides that the income of the fund for each year will be paid or be made payable to its beneficiaries in an amount sufficient to ensure that the fund will not have any income subject_to canadian income_tax because the fund is a_trust for canadian income_tax purposes and is required to pay or make payable all of its income to its beneficiaries under the trust agreement x represents the fund is exempt from canadian income_tax x represents that the fund is currently a_trust company or other arrangement within the meaning of article xxi of the treaty x represents that the fund is a resident of canada under article iv of the treaty x represents that the fund is a qualifying person within the meaning of article xxix a of the treaty by virtue of satisfying subparagraph i of that paragraph under the trust agreement x has the authority as manager to introduce new investors to the fund and to approve or reject subscriptions for units in the fund pursuant to that authority x proposes to permit the investment in the fund of monies held in segregated funds established solely in connection with a segregated fund contract defined below between a canadian life_insurance corporation and a canadian exempt entity plr-147895-12 a segregated fund refers to a portfolio of investments that is acquired and administered by a canadian life_insurance corporation and that is segregated from the insurance company’s other assets the segregated fund is established in connection with one or more variable_annuity contracts entered into by the canadian life_insurance corporation and a policyholder a segregated fund contract under a segregated fund contract all income and gains earned on the portfolio held in the related segregated fund that are proportionally allocable to an investor are reinvested on behalf of the investor or if so requested paid out to the investor under paragraph a of the ita a segregated fund is deemed to be an inter_vivos_trust for canadian tax purposes and is referred to as a segregated fund trust the insurance corporation that has set_aside assets pursuant to a segregated fund contract is deemed to be the trustee of the deemed segregated fund trust the deemed segregated fund trust is considered to be a resident of canada unless the trustee holds the segregated fund trust property in the course of carrying_on_a_trade_or_business outside canada x represents that the segregated funds at issue which are established in connection with a segregated fund contract between a canadian life_insurance corporation and a canadian exempt entity will not be held by the relevant insurance corporations in the course of carrying_on_a_trade_or_business outside of canada the ita provides that the amount of income of a deemed segregated fund trust for any year is deemed to be an amount that has become payable to the beneficiaries ie the investors under the related annuity_contracts pursuant to the provisions under the ita regarding the taxation of trusts described above a deemed segregated fund will be entitled to a deduction that will fully offset its income with respect to the segregated funds at issue x represents that the entire portfolio will be funded solely with premiums_paid by canadian exempt entities none of the assets held in the segregated funds will be funded by an insurance corporation and such assets will be segregated from other assets of the life_insurance corporation x represents that following the proposed investment all issued and outstanding units of the fund will be held either directly by canadian exempt entities or within a segregated fund established pursuant to a contract between a canadian exempt entity and a canadian life_insurance corporation x represents that all relevant canadian exempt entities whether they invest directly or indirectly in the fund will be resident in canada for canadian income_tax purposes and will be exempt from canadian income_tax under sub sec_149 of the ita x represents that the u s source interest and dividends derived by the fund will not be income from carrying_on_a_trade_or_business in the united_states or income from a related_person within the meaning of article xxi of the treaty plr-147895-12 sec_894 of the code provides that the provisions of the code shall be applied with due regard to any treaty obligation of the united_states which applies to a taxpayer article iv residence paragraph of the treaty provides for the purposes of this convention the term resident of a contracting state means any person that under the laws of that state is liable to tax therein by reason of that person’s domicile residence citizenship place of management place of incorporation or any other criterion of a similar nature but in the case of an estate_or_trust only to the extent that income derived by the estate_or_trust is liable to tax in that state either in its hands or in the hands of its beneficiaries article xxi exempt_organizations provides in relevant part subject_to the provisions of paragraph income derived by a religious scientific literary educational or charitable_organization shall be exempt from tax in a contracting state if it is resident in the other contracting state but only to the extent that such income is exempt from tax in that other contracting state subject_to the provisions of paragraph income referred to in articles x dividends and xi interest derived by a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to administer or provide pension retirement or employee_benefits shall be exempt from income_taxation in that taxable_year in the other contracting state subject_to the provisions of paragraph income referred to in articles x dividends and xi interest derived by a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to earn income for the benefit of one or more of the following a an organization referred to in paragraph or b a_trust company organization or other arrangement referred to in paragraph shall be exempt from income_taxation in that taxable_year in the other contracting state the provisions of paragraph sec_1 and shall not apply with respect to the income of a_trust company organization or other arrangement from carrying_on_a_trade_or_business or from a related_person other than a person referred to in paragraph or plr-147895-12 article xxix a limitation_on_benefits provides in relevant part for purposes of the application of this convention by a contracting state a a qualifying person shall be entitled to all of the benefits of this convention and b except as provided in paragraph and a person that is not a qualifying person shall not be entitled to any benefits of this convention for the purposes of this article a qualifying person is a resident of a contracting state that is g a not-for-profit organization provided that more than half of the beneficiaries members or participants of the organization are qualifying persons h a_trust company organization or other arrangement described in paragraph of article xxi exempt_organizations and established for the purposes of providing benefits primarily to individuals who are qualifying persons or persons who were qualifying persons within the five preceding years or i a_trust company organization or other arrangement described in paragraph of article xxi exempt_organizations provided that the beneficiaries of the trust company organization or other arrangement are described in subparagraph g or h based solely on the information submitted and on the representations made by the taxpayer and provided that the fund is a resident of canada within the meaning of article iv of the treaty and a qualifying person within the meaning of subparagraph i of article xxix a of the treaty and further provided that i each canadian exempt entity that invests directly in the fund is a_trust company organization or other arrangement described in either article xxi or of the treaty ii each canadian exempt entity that invests indirectly in the fund pursuant to a contract between the canadian exempt entity and a canadian life_insurance corporation is a_trust company organization or other arrangement described in either article xxi or of the treaty and plr-147895-12 iii the units of the fund are held at all relevant times exclusively by or for the benefit of canadian exempt entities as described in clause i or ii above we conclude that following the investment proposed by x described above u s source dividends and interest derived by the fund will be exempt from u s income_tax pursuant to article xxi of the treaty the above ruling is not applicable to any dividend or interest_income derived from carrying_on_a_trade_or_business in the united_states or from a related_person under article xxi of the treaty except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely m grace fleeman senior technical reviewer cc intl br cc
